PER CURIAM.
The defendant was tried under two informations, one for unlawfully and knowingly possessing and transporting intoxicating liquors for beverage purposes, and the other for selling intoxicating liquors. In the first case the accused was fined $500, and in the second ease was sentenced to imprisonment for the period of six months in the jail of Ohio county, W. Va.
We have given careful consideration to the assignments of errors, and And the same without merit, and the action of the District Court is accordingly affirmed.
Affirmed.